Citation Nr: 1622832	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, including as a result of herbicide or chemical exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1961 to April 1966.  During his period of active duty, the Veteran served in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in May 2014 so that the Veteran could be scheduled for a formal hearing before a member of the Board.  

In May 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In a July 2015 decision, the Board denied service connection for skin cancer.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2016 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's July 2015 decision regarding the denial of service connection for skin cancer and remand the matter to the Board.  The Court granted the JMR and the case has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The April 2016 JMR found that the Board did not, in its July 2015 decision, adequately comment on an April 2014 statement by the Veteran's private physician that "people exposed to Agent Orange are at an increased risk for non-melanoma invasive skin cancer, even decades after exposure."  Despite the fact that the Board observed in the July 2015 decision that basal cell carcinoma is not listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e) (2015) and that VA has determined that a presumption of service connection based on herbicide exposure is not warranted for skin cancer (see Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012)), the JMR found that the April 2014 private physician statement was not adequately addressed in the decision.  The JMR indicated that the Board must determine whether the medical statement met the low threshold to trigger the need for a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo an appropriate medical examination to ascertain the etiology of his skin cancer.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that his skin cancer is of service onset or otherwise related to service, including as a result of herbicide or chemical exposure.  The examiner must specifically address the conclusion regarding people exposed to Agent Orange are at increased risk for non-melanoma invasive skin cancer, even decades after exposure, from a University of Texas M.D. Anderson Cancer Center physician, as contained in the April 18, 2014, Appellant's Brief (in Virtual VA) and the article/study cited to in the April 2016 Joint Motion for Remand.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

